Citation Nr: 1503728	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-16 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 21, 2008, to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from January 1951 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  That rating decision granted a TDIU and assigned an effective date of March 21, 2008 for that award.  The Veteran disagreed with the effective date.


FINDINGS OF FACT

1.  The Veteran filed his claim for TDIU on June 1, 2004.  At that time, his compensable service-connected disability was post-concussion headaches, rated as 50 percent disabling since March 17, 2003.

2.  Entitlement to TDIU on an extraschedular basis arose on July 28, 2004, the date of a VA examiner's opinion that concluded that the Veteran was "unable to gain or maintain any type of viable employment or gainful employment, based solely on his service-connected post-concussion headaches."


CONCLUSION OF LAW

The criteria for an award of TDIU on an extraschedular basis from July 28, 2004 have been met.  38 U.S.C.A. § 5110 (West 2014); 3.400, 4.16 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The appeal arises from the Veteran's disagreement with the effective date assigned following the grant of TDIU.  As entitlement was granted, the claim was substantiated.  Additional notice is not required since VA already has given VCAA notice regarding the original claim, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service records, VA, and private medical records have been obtained.  Records pertaining to disability benefits from the Social Security Administration (SSA) have also been obtained.  The RO referred the case to the Director of the Compensation Service for an opinion regarding extra-schedular TDIU.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  A further medical examination or medical opinion is not needed to decide the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether a veteran meets the threshold percentage requirements under 38 C.F.R. § 4.16(a), disabilities resulting from a common etiology or single accident will be combined and considered as one disability.  38 C.F.R. § 4.16(a).  

When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation Service (Director), for extraschedular consideration of entitlement to a TDIU.  See 38 C.F.R. § 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance, after the case has been referred to the Director and a determination regarding TDIU made, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).

By way of background, the Veteran filed a claim of entitlement to TDIU in June 2004.  The claim was denied in an October 2004 rating decision.  The Veteran appealed and the Board denied the Veteran's claim for TDIU in a February 2008 decision.  At that time, the Veteran's only compensable service connected disability was post-concussion headaches, rated as 50 percent disabling since March 17, 2003.  

The Veteran appealed the Board's TDIU denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, pursuant to a Joint Motion for Remand (JMR), the Court issued an Order that vacated the Board's decision and remanded the case for further action as set forth in the JMR.  In February 2010 the Board remanded the case for further development.  

In a June 2008 rating decision, the RO had granted service connection for tinnitus and assigned an initial 10 percent rating for that disability from March 21, 2008.  

After obtaining a VA examination in March 2010, the RO granted entitlement to TDIU in the March 2010 rating decision on appeal.  The RO assigned as the effective date of the award March 21, 2008, the date on which the Veteran met the schedular requirements for TDIU (considering his headaches, rated as 50 percent, and tinnitus, rated 10 percent, as constituting a single disability rated 60 percent since they were determined to be from the same etiology).

The Veteran expressed disagreement with the March 2010 rating decision, contending that TDIU should be established from an earlier date on an extraschedular basis, as a VA examiner in July 2004 had provided an opinion that he was unemployable at that time.

In June 2013, the RO referred the issue of an extraschedular TDIU to the VA Director of the Compensation Service.  In a June 2013 opinion, the Director concluded that entitlement to a TDIU on an extraschedular basis was not established.



Evidence

A July 1989 Social Security Administration decision found the Veteran disabled as of January 1989, with a primary diagnosis of peripheral vascular disease and a secondary diagnosis of thrombocytosis.  A VA examiner in May 2003 noted that the Veteran did not have vomiting with his headaches, which occurred 2-3 times per week, and which were "not truly incapacitating."  At that time, the Veteran had also reported having facial pain which had not responded well to treatment and which the examiner also appeared to attribute to the service-connected head trauma.  

In July 2003, the Veteran was seen with chronic daily headaches, chronic migraine, and atypical facial pain.  An April 2004 neurology clinic report noted that the Veteran reported experiencing headaches about three times per week, lasting four to six hours, and causing nausea and occasional vomiting.

On July 28, 2004, two VA compensation examinations were conducted.  The examiner who evaluated the Veteran for his headache disability noted that he then had chronic weekly incapacitating migraines with nausea and vomiting, preceded by visual symptoms.  He stated that the headaches lasted 2-3 days at a time and markedly limited the Veteran's day-to-day life.  The examiner indicated that the Veteran could not go on vacation because he had to stay in bed with his headaches.  An examination was also conducted on July 28, 2004 to evaluate the Veteran's noncompensable service-connected nasal scar.  That examiner discussed the Veteran's headaches as well.  She noted that the Veteran's son sometimes had to pick him up because he couldn't drive home because of the headaches.  The examiner also recorded the Veteran's report that he had nausea, vomiting, and photosensitivity associated with headaches, and that light hurt his eyes.  The examiner opined that the Veteran was "unable to gain or maintain any type of viable employment or gainful employment, based solely on his service-connected post-concussion headaches." 

The June 2013 opinion of the Director of the Compensation Service relied in part on a May 2004 treatment record that noted that the Veteran's headache and migraine were not giving him too much problem.  However, the opinion does not address another treatment record from the same day that notes that the Veteran "still has that facial pain/headache all the time" and that it "just does not improve."  This suggests that the reference to the headaches not giving him too much problem may refer to how the Veteran felt during the treatment visit itself, rather than his overall level of disability from the headaches in general.  Further, the opinion improperly characterizes the 1989 SSA decision as evidence against the claim; the fact that the Veteran was found disabled in 1989 based on another disability is not probative on the question of whether in 2004 his service connected headaches alone would preclude substantially gainful employment.  For these reasons, the Board finds the Director's June 2013 opinion not probative on the question of whether an extraschedular TDIU is warranted.

The Board finds that, considering the record as a whole, and after resolving any benefit of the doubt in favor of the Veteran, that entitlement to TDIU on an extraschedular basis arose on July 28, 2004, the date of the VA examination that found that the Veteran was "unable to gain or maintain any type of viable employment or gainful employment, based solely on his service-connected post-concussion headaches."  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1).  


ORDER

TDIU on an extra-schedular basis is granted from July 28, 2004.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


